RESOLUCIÓN
A la moción de reconsideración y a la solicitud para que se devuelva y se retenga el mandato, no ha lugar.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García reconsidera-ría. Reitera los fundamentos expuestos en su opinión disi-dente preliminar del pasado 10 de noviembre y suscribe, además, los deducidos hoy por el Juez Asociado Señor Ortiz en los Acápites II, III y IV de su disenso. El Juez Asociado *784Señor Ortiz emitió opinión disidente. El Juez Asociado Se-ñor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General
—O—